       Case 9:19-cv-00201-DWM Document 17 Filed 07/20/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION


NEOMA ANDERSON,                                    CV 19–201–M–DWM

            Plaintiff,

      vs.                                                 ORDER

JAMES & BETH HAAR d/b/a ALL
ABOARD,

            Defendants.


     The parties having filed a stipulation for dismissal pursuant to Rule 41(a),

     IT IS ORDERED that the above-captioned cause is DISMISSED WITH

PREJUDICE, each party to pay its own costs. All pending motions are MOOT and

all deadlines are VACATED. The jury trial set for March 15, 2021, is VACATED.

     DATED this    20th   day of July, 2020.



                                                                   14:06 PM
                                      Donald W. Molloy, District Judge
                                      United States District Court
